     Case 1:19-cr-00015-DAD-BAM Document 635 Filed 04/17/20 Page 1 of 3


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    MEGAN T. HOPKINS, Bar #294141
      Assistant Federal Defender
 3    Designated Counsel for Service
      801 I Street, 3rd Floor
 4    Sacramento, CA 95814
      Telephone: (916) 498-5700
 5    Fax: (916) 498-5700

 6    Attorney for Defendant
      CONRADO VIRGEN MENDOZA
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00015-DAD

12                      Plaintiff,                   STIPULATION TO CONTINUE
                                                     SENTENCING HEARING; ORDER
13    vs.                                            THEREON

14    CONRADO VIRGEN MENDOZA,                        Date: August 31, 2020
                                                     Time: 10:00 a.m.
15                     Defendant.                    Judge: Honorable Dale A. Drozd

16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19    respective attorneys of record, that the sentencing hearing set for Monday, May 26, 2020, at
20    10:00 a.m., before the Honorable Dale A. Drozd, be continued to Monday, August 31, 2020, at

21    10:00 a.m.
22           The parties have agreed to continue the sentencing hearing at the request of defense
23    counsel, who is forestalled in plans to travel within the state of California and to Mexico for

24    mitigation investigation, which defense counsel believes is necessary for sentencing. Defense
25    counsel and a defense investigator have already received approval and official travel documents
26    from the state department for travel to the country of Mexico to meet with and interview family
27    members, and to gather records in support of anticipated sentencing arguments. The defense
28    investigation team was scheduled to depart for Mexico on March 20, 2020, however due to the
      safety measures taken in response to the COVID-19 pandemic, travel has been postponed.
     Case 1:19-cr-00015-DAD-BAM Document 635 Filed 04/17/20 Page 2 of 3


 1    Defense counsel has been advised that travel may resume and will be approved in short order as

 2    soon as the safety risks associated with travel by airplane and overnight stays in hotels due to the

 3    coronavirus are alleviated. As of the date of this stipulation, no travel is yet being authorized.

 4    Defense counsel anticipates travel may be approved in the month of June or July, and for that

 5    reason a continuance to August 31, 2020, is requested.

 6               The parties agree that a sentencing date of August 31, 2020, will allow sufficient time for

 7    the investigation to conclude and for defense counsel to make use of the product of the

 8    investigation, as well as to provide a copy of any information to be used at sentencing to the

 9    government and the probation officer charged with the preparation of the presentence report. The

10    parties further agree and stipulate that, absent extraordinary or unforeseen circumstances1, no

11    further requests for continuance of the sentencing hearing will be made in this case.

12
13                                                         Respectfully submitted,

14                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
15
16    DATED: April 16, 2020                                /s/ Megan T. Hopkins
                                                           MEGAN T. HOPKINS
17                                                         Assistant Federal Defender
                                                           Attorney for Defendant
18                                                         LUIS GERARDO ARELLANO-CARRIZOSA

19
                                                           MCGREGOR SCOTT
20                                                         United States Attorney

21
22    DATED: April 16, 2020                                /s/ Michael Tierney
                                                           MICHAEL TIERNEY
23                                                         KAREN ESCOBAR
                                                           LAURA WITHERS
24                                                         Assistant U.S. Attorneys
                                                           Attorneys for Plaintiff
25
26
27

28    1
       The parties agree that if COVID-19 concerns are ongoing and prevent travel through the month of July, a further
      continuance may be appropriate. The parties agree to meet and confer regarding a further continuance should that
      circumstance arise.
          VIRGEN MENDOZA / Stipulation to Continue           -2-
          Sentencing Hearing
     Case 1:19-cr-00015-DAD-BAM Document 635 Filed 04/17/20 Page 3 of 3


 1                                                ORDER

 2            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing

 3    set for Monday, May 26, 2020, before the Honorable Dale A. Drozd, be continued to Monday,

 4    August 31, 2020, at 10:00 a.m. in Courtroom No. 5.

 5
      IT IS SO ORDERED.
 6
 7
         Dated:       April 17, 2020
                                                     UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


       VIRGEN MENDOZA / Stipulation to Continue    -3-
       Sentencing Hearing
